Cole, 0. J.
In a criminal case no stay or delay of the execution of the judgment, under sec. 4721, E. S., should be granted unless error in the proceedings on the trial clearly appears, or there are some special circumstances which render a stay necessary.
*128In this case it does not clearly appear that there was any ■error committed on the trial which could prejudice the •plaintiff in error; nor are any special circumstances shown which render a stay of the execution of the judgment proper and necessary.